*121ORDER
The Disciplinary Review Board having on December 16, 1994, filed with the Court its report recommending that ELIZABETH ANNE COHEN, formerly of EAST BRUNSWICK, who was admitted to the bar of this State in 1976, and who was temporarily suspended from the practice of law by Order of this Court dated January 20, 1994, and who remains suspended at this time, be disbarred for the knowing misappropriation of client funds;
And the Court having supplemented the record in the matter with evidence of respondent’s conviction of second-degree theft by deception and theft by failure to make required disposition of property;
And good cause appearing;
It is ORDERED that ELIZABETH ANNE COHEN, formerly of EAST BRUNSWICK, is disbarred, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that she be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorney; and it is further
ORDERED that ELIZABETH ANNE COHEN reimburse the Disciplinary Oversight Committee for appropriate administrative costs.